                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALFREDO M. VASQUEZ,                                 Case No. 19-cv-02950-EMC
                                   8                    Plaintiff,
                                                                                             ORDER DENYING PETITION FOR A
                                   9             v.                                          WRIT OF HABEAS CORPUS
                                  10     C. KOENIG,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                               INTRODUCTION
                                  15          Alfredo Vasquez, a prisoner currently incarcerated at the Correctional Training Facility in
                                  16   Soledad, filed this pro se action for writ of habeas corpus pursuant to 28 U.S.C. § 2254.
                                  17   Respondent has filed an answer and Mr. Vasquez has not filed a traverse. Mr. Vasquez’s petition
                                  18   is now before the Court for review on the merits. For the reasons discussed below, the petition for
                                  19   writ of habeas corpus will be denied.
                                  20                                                BACKGROUND
                                  21          Mr. Vasquez was charged in San Mateo Superior Court with lewd and lascivious acts on a
                                  22   child under the age of 14, sodomy with a person under the age of 16, sexual intercourse with a
                                  23   child under the age of 16, oral copulation with a child under the age of 16 and felonious threats.
                                  24   2CT at 468-99.
                                  25          The California Court of Appeal summarized the trial testimony as follows:
                                  26                  Jane Doe was born in Guatemala in 1995. Vasquez is her father.
                                                      Jane lived in Guatemala with her grandparents until 2006 when, at
                                  27                  age 11, she moved to California to reside with her parents. When
                                                      Jane first joined her parents in their apartment, her aunt and a sister
                                  28                  slept in the only bedroom. The rest of the family slept on blankets
                                       on the living-room floor. Jane would lay on her side, with Vasquez
                                   1   sleeping behind her. At some point, the sleeping arrangements
                                       changed. Jane and Vasquez slept in one of the beds in the bedroom,
                                   2   while Jane's mother and two younger siblings slept in the other bed.
                                       Since her parents both worked at night as janitors, they usually slept
                                   3   during portions of the day, including during the early-evening hours
                                       after dinner before they left for work.
                                   4
                                       On November 9, 2010, Jane skipped school because she “didn’t
                                   5   want to be” there. Instead, she and her boyfriend went to a park for
                                       several hours and then spent time together at a mall. Thereafter, she
                                   6   and her boyfriend went to a friend’s house. According to this friend,
                                       Jane had been with her boyfriend for several months and really
                                   7   wanted to be with him, despite Vasquez’s objections. Jane had
                                       previously disclosed to the friend that her father, Vasquez, had been
                                   8   abusing her. The friend told her mother, who then talked to Jane.
                                       After discussing the situation, the police were called.
                                   9
                                       When she was interviewed by the police, Jane disclosed that
                                  10   Vasquez began touching her inappropriately when she was 11 years
                                       old. Specifically, he would rub her through her clothes on her butt,
                                  11   vagina, and breasts while they were laying down to sleep in the
                                       evenings on the living-room floor. This happened about three or
                                  12   four times when she was 11. According to Jane, Vasquez had
Northern District of California
 United States District Court




                                       intercourse with her for the first time when she was 12. At that
                                  13   time, her mother was attending “baby school” with Jane’s infant
                                       sister on Saturdays and Sundays, and Jane believed the first act of
                                  14   intercourse occurred on a weekend while her mother and sister were
                                       at this baby school. Thereafter, intercourse continued about three or
                                  15   four times a month. Jane’s mother and sister attended the baby
                                       school regularly for about two years. After that, Vasquez continued
                                  16   to have intercourse with her while her mother slept or was in the
                                       shower. The last time was about three weeks before she spoke to
                                  17   the police. Jane also remembered painful anal intercourse when she
                                       was 14. Initially, this appeared to be ongoing, but later in the police
                                  18   interview she clarified that it had only happened once because she
                                       had cried. In addition, Vasquez started putting his penis in Jane's
                                  19   mouth when she was 15. He did this a total of six to ten times.
                                       Vasquez also performed oral sex on Jane; she believed this occurred
                                  20   from the time she was 11, although she was not certain.
                                  21   When she was 13, Vasquez told Jane their sexual acts were normal
                                       and not wrong. Later, he cautioned her that she should not tell her
                                  22   friends because he could go to jail. Jane did tell her mother that
                                       Vasquez “raped” her when she was 13, but her mother did nothing
                                  23   to protect her. According to Jane, Vasquez was adamant that she
                                       not have a boyfriend. On the day she disclosed the abuse to her
                                  24   mother, Vasquez had learned she was electronically communicating
                                       with a boyfriend and was very angry. He kneed her in the back,
                                  25   slapped her face, gave her a nosebleed, and broke her laptop
                                       computer. The week before Jane spoke to the police, Vasquez saw
                                  26   Jane with her current boyfriend at the bus stop and yelled at her,
                                       threatening to beat her up. In the end, he slapped her while
                                  27   complaining about the boyfriend.
                                  28   After her interview, Jane made two pretext calls to Vasquez at the
                                                                          2
                                       behest of the police. In the second call, she told him she was afraid
                                   1   because a teacher believed she and Vasquez were having sex.
                                       Vasquez responded, “Oh[,] don’t be embarrassed[,] let’s see how we
                                   2   can fix that.” He also reminded her he had told her in the past not to
                                       say anything. Vasquez additionally stated, “I always asked you if
                                   3   you really loved me or just out of fear.” He further claimed:
                                       “[E]verything that happens with you is not by force. No.
                                   4   Everything happens willingly.” Vasquez also urged Jane to return
                                       home, stating that he would not harm her, despite his earlier threat to
                                   5   beat or kill her.
                                   6   In an interview with police after he was arrested, Vasquez initially
                                       stated the sex happened “maybe once” when Jane was “like
                                   7   fourteen” and was an act of stupidity. He claimed Jane was lying
                                       about things starting when she was 11. Vasquez later admitted that
                                   8   the sex happened “once in a while,” starting when Jane was 14
                                       “more or less.” Vasquez specifically admitted that he touched Jane
                                   9   in a sexual way for about six months, then had intercourse with her
                                       maybe once a month. He acknowledged two acts of anal sex and
                                  10   also stated Jane would put his penis in her mouth, and he would
                                       perform oral sex on her. Vasquez stated this happened because Jane
                                  11   fell in love with him. He admitted that he had recently threatened to
                                       kill Jane because she had a boyfriend.
                                  12
Northern District of California




                                       As a result of Jane’s disclosures and the ensuing investigation, an
 United States District Court




                                  13   amended information was filed in San Mateo County Superior Court
                                       on November 13, 2013, charging Vasquez with 36 felony counts of
                                  14   lewd and lascivious acts on a child under the age of 14 (Pen. Code, §
                                       288, subd. (a)2); one felony count of sodomy with a person under
                                  15   the age of 16 (§ 286, subd. (b)(2)); ten felony counts of sexual
                                       intercourse with a child under the age of 16 (§ 261.5, subd (d)); 21
                                  16   felony counts of oral copulation with a child under the age of 16
                                       (former § 288a, subd. (b)(2), now § 287, subd. (b)(2)); and one
                                  17   count of felonious threats (§ 422).
                                  18   During the trial, Jane’s testimony regarding the alleged abuse was
                                       both consistent and inconsistent with her earlier police interview.
                                  19   For instance, Jane continued to maintain the lewd touching began
                                       when she was 11, but stated it went on three or four times a month
                                  20   until she was 15. Jane confirmed intercourse began when she was
                                       12 and happened three to four times a month thereafter. However,
                                  21   she testified that, after the first time, intercourse happened in the
                                       evenings when she was 12 and 13 and stated she did not remember
                                  22   whether her mother was attending baby school after the first
                                       occurrence. According to Jane’s trial testimony, the first incident of
                                  23   anal intercourse happened when she was 13 (not 14, as stated during
                                       her interview), and the episode with the broken computer happened
                                  24   about six weeks before she disclosed the abuse to the police (not on
                                       the day she disclosed to her mother, as she had told the police). Jane
                                  25   also testified at trial that Vasquez never threatened to hurt her.
                                  26   Jane’s brother and sister testified at trial about the family's living
                                       arrangements. Her brother did not think the sex happened. Her
                                  27   sister testified she never saw Vasquez alone with Jane. Jane’s
                                       cousin and uncle both testified Vasquez was not a violent person.
                                  28   Finally, a representative from an early-intervention program for
                                                                           3
                                                      children with special needs testified that Jane’s mother and baby
                                   1                  sister attended several times a week from April 2008 to May 2009,
                                                      but never on weekends.
                                   2

                                   3   People v. Vasquez, 2019 WL 337077, *1-3 (Cal. Ct. App. Jan. 28, 2019) (footnotes omitted).

                                   4   A.     Procedural History

                                   5          On November 21, 2013, a jury found Mr. Vasquez guilty of 68 felonies arising out of the

                                   6   sexual abuse of Jane Doe. Id. at *1. On March 20, 2015, the trial court sentenced him to an

                                   7   aggregate term of 48 years in state prison. Id. at *3.

                                   8          Mr. Vasquez appealed. The California Court of Appeal affirmed his conviction. Id. at *1.

                                   9   The California Supreme Court summarily denied the petition. Answer, Ex. 3 at 48 of 67. Mr.

                                  10   Vasquez then filed this federal habeas petition. Petition, Docket No. 1. His claims are that: (1) the

                                  11   trial court erred by excluding evidence that Jane Doe had sexual intercourse with her boyfriend on

                                  12   the day she disclosed Mr. Vasquez’s sexual abuse to the police, and (2) the trial court erred by
Northern District of California
 United States District Court




                                  13   giving a modified unanimity instruction that may have led the jury to convict without being truly

                                  14   unanimous. Petition at 5.

                                  15                                        JURISDICTION AND VENUE

                                  16          This Court has subject matter jurisdiction over this action for a writ of habeas corpus under

                                  17   28 U.S.C. § 2254. 28 U.S.C. § 1331. This action is in the proper venue because the petition

                                  18   concerns the conviction and sentence of a person convicted in San Mateo County, California,

                                  19   which is within this judicial district. 28 U.S.C. §§ 84, 2241(d).

                                  20                                           STANDARD OF REVIEW

                                  21          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  22   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  23   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                  24          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) amended § 2254

                                  25   to impose new restrictions on federal habeas review. A petition may not be granted with respect to

                                  26   any claim that was adjudicated on the merits in state court unless the state court’s adjudication of

                                  27   the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable application

                                  28   of, clearly established Federal law, as determined by the Supreme Court of the United States; or
                                                                                         4
                                   1   (2) resulted in a decision that was based on an unreasonable determination of the facts in light of

                                   2   the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

                                   3             “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                   4   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                   5   the state court decides a case differently than [the] Court has on a set of materially

                                   6   indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000).

                                   7             “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                   8   the state court identifies the correct governing legal principle from [the Supreme] Court’s

                                   9   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                  10   “[A] federal habeas court may not issue the writ simply because that court concludes in its

                                  11   independent judgment that the relevant state-court decision applied clearly established federal law

                                  12   erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. “A
Northern District of California
 United States District Court




                                  13   federal habeas court making the ‘unreasonable application’ inquiry should ask whether the state

                                  14   court’s application of clearly established federal law was objectively unreasonable.” Id. at 409.

                                  15             The state-court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                  16   state court, if there is a reasoned decision. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991).

                                  17   When confronted with an unexplained decision from the last state court to have been presented

                                  18   with the issue, “the federal court should ‘look through’ the unexplained decision to the last related

                                  19   state-court decision that does provide a relevant rationale. It should then presume that the

                                  20   unexplained decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192

                                  21   (2018).

                                  22                                                    DISCUSSION

                                  23   A.        Exclusion of Evidence

                                  24             Mr. Vasquez asserts that his right to present a defense and confront witnesses was violated

                                  25   when the trial court excluded evidence that Jane and her boyfriend had sexual relations on the day

                                  26   she reported the abuse to police. Petition at 5.

                                  27             1.     Background

                                  28             During trial but outside of the presence of the jury the trial court held a hearing regarding
                                                                                            5
                                   1   the evidence pursuant to Evidence Code section 782. Vasquez, 2019 WL 337077 at *3. Trial

                                   2   counsel for Mr. Vasquez argued that Jane’s sexual activity with her boyfriend on the day she

                                   3   contacted police was highly probative regarding her credibility. Id. He alleged that the sexual

                                   4   activity was inconsistent with the emotional and traumatic step of contacting police. Id. The trial

                                   5   court disagreed and excluded the evidence in a lengthy ruling. Id.

                                   6          The state appellate court summarized the proceedings as follows:

                                   7                  Preliminarily, the [trial] court noted Jane’s decision to leave school
                                                      and be with her boyfriend on that day cut both ways with respect to
                                   8                  her credibility. In fact, the court found it not “necessarily unlikely”
                                                      Jane might have wanted to be out of school and with her “best friend
                                   9                  in the world,” even being intimate, on such a day. The court then
                                                      correctly framed the issue before it as follows: “The question for this
                                  10                  court is whether the fact that they were intimate that day has any
                                                      relevance, and if it has any relevance to her credibility as a witness .
                                  11                  . . whether the fact of being intimate over that hour and a half is so
                                                      probative of her credibility that it outweighs the prejudicial nature of
                                  12                  delving into that testimony. It’s not relevant as to whether or not
Northern District of California
 United States District Court




                                                      she consents to an act with her father in any way. [¶] . . . [¶] And
                                  13                  that’s the nub of it, whether or not—everything else that happened
                                                      that day can be reported and examined on, but for—including that
                                  14                  they went to a private place in the park where they could be alone,
                                                      but for whether they engaged in sexual conduct at that time or not.
                                  15                  And counsel’s argument seems to be that it strains credulity that a
                                                      15-year-old girl in an emotional situation like that would have
                                  16                  intimate relations with a 15- or 16-year-old boy to such an extent
                                                      that it is probative more than it is prejudicial.”
                                  17
                                                      After indicating it had heard testimony and argument, reviewed the
                                  18                  pleadings, and considered relevant case law and treatises, the trial
                                                      court found Jane’s sexual activity on the day in question to be, “if
                                  19                  relevant at all, . . . of de minimis relevance to her credibility as a
                                                      witness, at most. That’s if it’s relevant at all. But it is undeniably
                                  20                  prejudicial, insofar as it is—or could be taken as bad character
                                                      evidence of the complaining witness and used in that fashion more
                                  21                  so than as an explanation for anything she did or didn't do vis-a-vis
                                                      reporting her father that, under [Evidence Code section] 352, I think
                                  22                  it is far more prejudicial than it is probative.”
                                  23   Vasquez, 2019 WL 337077 at *3.

                                  24          The California Court of Appeal agreed with the trial court and rejected Mr. Vasquez’s

                                  25   claim. The court stated:

                                  26                  We agree with the trial court. Jane’s intimate act with her boyfriend
                                                      on the day she spoke to the police had little, if any, relevance to her
                                  27                  credibility with respect to the charged offenses. While the fact that
                                                      Jane had a boyfriend against her father’s wishes was arguably
                                  28                  relevant to her credibility—giving her a potential motivation to lie
                                                                                         6
                                       about the abuse—other evidence admitted at trial made this clear,
                                   1   and defense counsel mentioned it repeatedly during closing
                                       argument. Thus, the jury was well aware Jane’s relationship with
                                   2   her boyfriend might have given her a reason to fabricate the
                                       molestation allegations. That Jane and her boyfriend had been
                                   3   intimate on the day she first met with police adds little to this mix,
                                       especially given the significant boost her credibility had already
                                   4   received from Vasquez’s admission that the sexual abuse she
                                       described after age 14 actually occurred.
                                   5
                                       Defense counsel’s trial theory that the information was relevant
                                   6   because Jane’s sexual activity was somehow inconsistent with her
                                       plan to make serious abuse allegations later that same day is
                                   7   unpersuasive and does not change our relevance calculus. Indeed,
                                       Vasquez abandons this argument on appeal. Instead, acknowledging
                                   8   Vasquez’s admissions with respect to the over-14 abuse, appellate
                                       counsel admits “[t]he sole contested issue in this case was, did [he]
                                   9   start having sex with his daughter before she was 14, or only after?”
                                       Counsel then claims Jane’s sexual behavior was relevant to this
                                  10   issue, because—after preparing herself to sever ties with her family
                                       and cementing her relationship with her boyfriend through this
                                  11   sexual act—“it was very much in her interest to make sure that
                                       appellant would not return to her life until she was an adult living on
                                  12   her own.” In other words, she had a motive to lie regarding the
Northern District of California
 United States District Court




                                       more serious charges alleged to have occurred before she was 14,
                                  13   because it would dramatically increase Vasquez’s punishment. We
                                       find this argument—which we note could be made without reference
                                  14   to Jane’s sexual conduct—both improbable and nonsensical.
                                  15   Preliminarily, it appears exceedingly unlikely Jane, at age 15, would
                                       have been aware of the heightened punishment accorded abusers
                                  16   who molest children under the age of 14. More importantly,
                                       however, making up additional crimes was entirely unnecessary to
                                  17   achieve her purported goal—ridding herself of her father until she
                                       became an independent adult. Vasquez faced a possible 100-year
                                  18   prison sentence in this case, based on a fraction of the possible
                                       offenses with which he could have been charged under the
                                  19   circumstances alleged. As the Attorney General persuasively
                                       argues, it makes no sense—given the years of sexual abuse she
                                  20   described and which Vasquez largely admitted—that Jane would
                                       have thought more would be necessary to keep Vasquez incarcerated
                                  21   during the less-than-three years it would take for her to turn 18.
                                       Indeed, Vasquez was not even tried until she had reached her
                                  22   majority.
                                  23   Jane’s sexual conduct under these circumstances, then, was largely
                                       irrelevant. In contrast, as the trial court recognized, the possible
                                  24   prejudicial effect from admission of such evidence could be
                                       substantial. Our high court has summarized the scope of the
                                  25   potential prejudice in this context as follows: “The potential
                                       prejudice of [evidence of past sexual relations], on the other hand,
                                  26   was substantial. (U.S. v. One Feather (8th Cir. 1983) 702 F.2d 736,
                                       739 [the policy of the rape shield law ‘to guard against unwarranted
                                  27   intrusion into the victim’s private life . . . may be taken into account
                                       in determining the amount of unfair prejudice’].) For some jurors,
                                  28   the fact that the victim has engaged in sexual conduct outside of
                                                                          7
                                       marriage automatically suggests a receptivity to the activity or is
                                   1   proof that the victim got what she deserved—neither of which is a
                                       rational or permissible inference. (U.S. v. Kasto (8th Cir. 1978) 584
                                   2   F.2d 268, 271–272.) In addition, the Legislature has determined that
                                       victims of sexual assault require greater protections beyond those
                                   3   afforded other witnesses against surprise, harassment, and
                                       unnecessary invasion of privacy (see generally Government of
                                   4   Virgin Islands v. Scuito (3d Cir. 1980) 623 F.2d 869, 875–876), and
                                       defendant’s inquiry would have violated those interests, particularly
                                   5   the state interest ‘to encourage reporting by limiting embarrassing
                                       trial inquiry into past sexual conduct.’ (Wood v. Alaska (9th Cir.
                                   6   1992) 957 F.2d 1544, 1522.).” (People v. Fontana (2010) 49 Cal.
                                       4th 351, 370 (Fontana).) On these facts, we believe the potential for
                                   7   prejudice as articulated in Fontana tips the scale decisively in favor
                                       of excluding the evidence of Jane’s sexual encounter with her
                                   8   boyfriend.
                                   9   Indeed, although appellant’s counsel claims the concerns expressed
                                       in Fontana are outmoded, his other argument on this topic—if it is
                                  10   worthy of any comment at all—is notable solely because it
                                       illustrates exactly the type of prejudicial thinking condemned by the
                                  11   Fontana Court. As stated above, when he was interviewed by the
                                       police prior to his arrest, Vasquez claimed Jane was in love with him
                                  12   and had initiated many of the sexual acts at issue. Crediting these
Northern District of California




                                       self-serving statements as “the only possible explanation” for Jane’s
 United States District Court




                                  13   repeated abuse,[FN. 4] counsel argues on appeal that the jury would
                                       not have been inflamed by evidence of Jane’s “tryst” with her
                                  14   boyfriend because they would have considered the fact she had
                                       “switch[ed] her affections” to her age-appropriate boyfriend “the
                                  15   proper and right thing for her to do.” Of course, in attempting to
                                       equate Jane’s teenage relationship with the years of repeated
                                  16   molestation she endured at the hands of her father, counsel seeks to
                                       inject the idea that Jane was sexually promiscuous and thereby
                                  17   support Vasquez's claim that she initiated the sex. Moreover,
                                       evidence of Jane’s sexual conduct with her boyfriend might mislead
                                  18   the jury into excusing or minimizing Vasquez’s conduct, even
                                       though consent is unavailable as a defense under these
                                  19   circumstances. (See, e.g., People v. Soto (2011) 51 Cal. 4th 229,
                                       238 [as children under 14 cannot give valid legal consent to sexual
                                  20   acts with adults, child victim's alleged consent in section 288 cases
                                       is “immaterial as a matter of law” (italics in original)].)
                                  21
                                              FN. 4. Incredibly, counsel bases this conclusion on the
                                  22          offensive suggestion that Jane must have wanted to engage
                                              in sex with her father because, had she not, the young,
                                  23          vulnerable immigrant child would simply have slept
                                              elsewhere or said no. Suffice it to say that review of the
                                  24          relevant psychological literature on the sexual abuse of
                                              children demonstrates the fallacy of this argument. (See,
                                  25          e.g., National Center for Victims of Crime, Effects of Child
                                              Sexual Abuse on Victims (2012) at
                                  26          <http://victimsofcrime.org/media/reporting-on-child-sexual-
                                              abuse/effects-of-csa-on-the-victim> [as of January 29, 2019]
                                  27          [“Victims may feel powerless because the abuse has
                                              repeatedly violated their body space and acted against their
                                  28          will through coercion and manipulation”].)
                                                                         8
                                   1                  In short, none of Vasquez’s contentions gives us cause to disturb the
                                                      trial court’s determination of this matter, which is reviewable on
                                   2                  appeal solely for abuse of discretion. (Fontana, supra, 49 Cal. 4th
                                                      at p. 370.) Moreover, since we conclude that the trial court did not
                                   3                  abuse its discretion in refusing to admit evidence of Jane’s sexual
                                                      activity with her boyfriend, we likewise reject Vasquez’s claim that
                                   4                  this ruling deprived him of his constitutional rights to confront
                                                      witnesses or present a defense. (See People v. Snow (2003) 30 Cal.
                                   5                  4th 43, 90 [application of the rules of evidence generally does not
                                                      support a constitutional violation; evidence of marginal probative
                                   6                  value “certainly” does not fall outside this general rule].)
                                   7   Vasquez, 2019 WL 337077 at *3-5.

                                   8          As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                   9   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mr. Vasquez is

                                  10   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                  11   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                  12   based on an unreasonable determination of the facts in light of the evidence presented.
Northern District of California
 United States District Court




                                  13          2.      Analysis

                                  14                  a.      Right to Present Defense

                                  15          The U.S. Constitution gives a criminal defendant the right to present a defense. “Whether

                                  16   rooted directly in the Due Process Clause of the Fourteenth Amendment or in the Compulsory

                                  17   Process or Confrontation clauses of the Sixth Amendment, the Constitution guarantees criminal

                                  18   defendants ‘a meaningful opportunity to present a complete defense.’” Crane v. Kentucky, 476

                                  19   U.S. 683, 690 (1986) (citations omitted). The Compulsory Process Clause of the Sixth

                                  20   Amendment preserves the right of a defendant in a criminal trial to have compulsory process for

                                  21   obtaining a favorable witness. Washington v. Texas, 388 U.S. 14, 19 (1967). The Sixth

                                  22   Amendment right to present relevant testimony “may, in appropriate cases, bow to accommodate

                                  23   other legitimate interests in the criminal trial process.” Chambers v. Mississippi, 410 U.S. 284,

                                  24   295 (1973); Taylor v. Illinois, 484 U.S. 400, 410-11 (1988) (right to compulsory process is not

                                  25   absolute). A defendant “‘does not have an unfettered right to offer [evidence] that is incompetent,

                                  26   privileged or otherwise inadmissible under standard rules of evidence.’” Montana v. Egelhoff, 518

                                  27   U.S. 37, 42-43 (1996) (plurality opinion) (alteration in original) (quoting Taylor, 484 U.S. at 410).

                                  28   Even relevant evidence may be excluded on account of certain evidentiary rules. See id. at 42.
                                                                                         9
                                   1   “[T]o say that the right to introduce relevant evidence is not absolute is not to say that the Due

                                   2   Process Clause places no limits upon restriction of that right”; rather, it means that the defendant

                                   3   has the heavy burden to show that the decision to exclude evidence “‘offends some principle of

                                   4   justice so rooted in the traditions and conscience of our people as to be ranked as fundamental.’”

                                   5   Id. at 42-43 (citation omitted). Even if the exclusion of evidence was a constitutional error, habeas

                                   6   relief is not available unless the erroneous exclusion had a “‘substantial and injurious effect or

                                   7   influence in determining the jury’s verdict.’” Brecht v. Abrahamson, 507 U.S. 619, 638 (1993).

                                   8          “Only rarely [has the Supreme Court] held that the right to present a complete defense was

                                   9   violated by the exclusion of defense evidence under a state rule of evidence.” Nevada v. Jackson,

                                  10   569 U.S. 505, 509 (2013).1 In Jackson, the Supreme Court identified four cases where it had

                                  11   found such a violation: Holmes v. South Carolina, 547 U.S. 319 (2006); Rock v. Arkansas, 483

                                  12   U.S. 44 (1987); Chambers v. Mississippi, 410 U.S. 284 (1973); and Washington v. Texas, 388 U.S.
Northern District of California
 United States District Court




                                  13   14 (1967).

                                  14          In Holmes v. South Carolina, the Supreme Court held that a criminal defendant’s right to

                                  15   present a defense was violated by an evidence rule under which a defendant could not introduce

                                  16   proof of third-party guilt if the prosecution had introduced forensic evidence that, if believed,

                                  17   would strongly support a guilty verdict. 547 U.S. at 331. The constitutional problem was that the

                                  18   general rule (i.e., allowing a defendant to offer evidence of third-party guilt if the evidence was

                                  19   inconsistent with his own guilt and was not speculative) had been “radically” changed by the

                                  20   South Carolina Supreme Court to be contingent on the strength of the prosecution’s case. Id. at

                                  21   328. As a result of the state court’s radical change in the rule, the rule ceased to rationally serve

                                  22   the end that the general rule was designed to promote – i.e., “to focus the trial on the central issues

                                  23

                                  24
                                       1
                                         In Nevada v. Jackson, the Supreme Court reversed the Ninth Circuit’s decision granting habeas
                                       relief for a petitioner who had been barred from presenting extrinsic evidence of the victim’s prior
                                  25   accusations of sexual assault at petitioner’s trial for rape. The Ninth Circuit was faulted for
                                       viewing the Supreme Court’s cases on the right to present a defense at too high a level of
                                  26   generality. See 569 U.S. at 512. Although the Supreme Court had held that certain restrictions on
                                       a defendant’s ability to cross-examine a witness violate the Confrontation Clause, the Supreme
                                  27   Court “has never held that the Confrontation Clause entitles a criminal defendant to introduce
                                       extrinsic evidence for impeachment purposes.” Id. “The Ninth Circuit elided the distinction
                                  28   between cross-examination and extrinsic evidence by characterizing the cases as recognizing a
                                       broad right to present ‘evidence bearing on [a witness’] credibility.” Id. (alteration in original).
                                                                                           10
                                   1   by excluding evidence that has only a very weak logical connection to the central issues.” Id. at

                                   2   330.

                                   3          In Rock v. Arkansas, 483 U.S. 44, the Supreme Court held that Arkansas’ per se rule

                                   4   excluding all hypnotically enhanced testimony was unconstitutional when used to restrict a

                                   5   defendant's right to testify. 483 U.S. at 62. There, the Court explained that “[a] State's legitimate

                                   6   interest in barring unreliable evidence does not extend to per se exclusions that may be reliable in

                                   7   an individual case. Wholesale inadmissibility of a defendant's testimony is an arbitrary restriction

                                   8   on the right to testify in the absence of clear evidence by the State repudiating the validity of all

                                   9   posthypnosis recollections.” Id. at 61.

                                  10          In Chambers v. Mississippi, the Supreme Court held that the defendant was denied a fair

                                  11   trial when the state’s evidentiary rules prevented him from calling witnesses who would have

                                  12   testified that another witness made trustworthy, inculpatory statements on the night of the crime.
Northern District of California
 United States District Court




                                  13   410 U.S. at 302. It was the combination of the rigid application of the State’s evidence rules and

                                  14   the fact that the proffered evidence bore considerable assurances of trustworthiness and reliability

                                  15   that led to the due process violation in Chambers. See id. at 302-03. The Supreme Court

                                  16   specifically pointed out that its holding did not “signal any diminution in the respect traditionally

                                  17   accorded to the States in the establishment and implementation of their own criminal trial rules

                                  18   and procedures.” Id.

                                  19          The challenged rule in Washington v. Texas, provided that principals, accomplices and

                                  20   accessories in the same crime could not be used as witnesses for each other. 388 U.S. at 15. This

                                  21   rule violated a defendant’s right to compulsory process because “the State arbitrarily denied him

                                  22   the right to put on the stand a witness who was physically and mentally capable of testifying to

                                  23   events that he had personally observed, and whose testimony would have been relevant and

                                  24   material to the defense.” Id. at 23.

                                  25          The California Court of Appeal’s rejection of Mr. Vasquez’s claim that he was prevented

                                  26   from presenting evidence of Jane’s sexual activity on the day she contacted police was not

                                  27   contrary to, or an unreasonable application of, these Supreme Court holdings. Mr. Vasquez has

                                  28   not identified any Supreme Court holding that the right to present a defense or the right to due
                                                                                         11
                                   1   process includes a right to present the type of evidence Mr. Vasquez sought to admit in this case.

                                   2          If anything, the excluded evidence here had no more probative value than the evidence

                                   3   regarding the victim’s sexual activity excluded in Jackson. Id. at 506, 512. The evidence

                                   4   excluded here had, for reasons stated by the Court of Appeal, only slight, if any, probative value in

                                   5   this case. The Court of Appeal reasonably determined that Jane’s sexual activity on the day she

                                   6   reported the abuse to the police was only minimally relevant. The California Court of Appeal

                                   7   noted that Mr. Vasquez was able to present evidence that Jane had a boyfriend against her father’s

                                   8   wishes, and this evidence provided a motive for her to lie about the abuse and was relevant to her

                                   9   credibility. Vasquez, 2019 WL 337077 at *3; 5RT at 683-85, 850-51. This argument was

                                  10   presented during closing argument and provided the jury with a possible reason for Jane to

                                  11   fabricate the molestation. Vasquez, 2019 WL 337077 at *3; 12RT at 1303-04, 1314. Trial courts

                                  12   have wide latitude in deciding what evidence comes in. See, e.g., Delaware v. Van Arsdall, 475
Northern District of California
 United States District Court




                                  13   U.S. 673, 679 (1986) (“trial judges retain wide latitude insofar as the Confrontation Clause is

                                  14   concerned to impose reasonable limits on such cross-examination based on concerns about, among

                                  15   other things, harassment, prejudice, confusion of the issues, the witness’ safety, or interrogation

                                  16   that is repetitive or only marginally relevant”); Montana v. Egelhoff, 518 U.S. at 42 (citing Federal

                                  17   Rule of Evidence 403 as an example of “familiar and unquestionably constitutional evidentiary

                                  18   rules” that “authorize the exclusion of relevant evidence.”).

                                  19          It is highly doubtful whether the Supreme Court precedent could support a finding that a

                                  20   routine application of an otherwise permissible rule of evidence violated Mr. Vasquez’s right to

                                  21   present a defense. At the very least, “fairminded jurists could disagree” on whether the U.S.

                                  22   Supreme Court’s cases on the right to due process and the right to present a defense extend to the

                                  23   routine application of an otherwise permissible rule, such as the rule regarding evidence of a

                                  24   victim’s sexual conduct being relevant and not inadmissible.

                                  25          Nor, for the reasons stated above, has Mr. Vasquez established the state court’s application

                                  26   of the rule was unreasonable. See Harrington, 562 U.S. at 101; see also id. at 103 (petitioner must

                                  27   show the state court’s decision “was so lacking in justification that there was an error well

                                  28   understood and comprehended in existing law beyond any possibility for fairminded
                                                                                        12
                                   1   disagreement”).

                                   2           Finally, even if there was an error, it did not have a substantial and injurious effect on the

                                   3   judgment pursuant to Brecht in light of all the evidence against him, including his admission that

                                   4   he had molested Jane. Mr. Vasquez is not entitled to the writ on this claim.

                                   5                   b.      Confrontation Clause

                                   6           Nor is Mr. Vasquez entitled to relief regarding his Confrontation Clause claim. The

                                   7   Confrontation Clause guarantees an opportunity for effective cross-examination, not cross-

                                   8   examination that is effective in whatever way, and to whatever extent, the defense might wish.

                                   9   Delaware v. Fensterer, 474 U.S. 15, 20 (1985). Trial judges retain wide latitude to impose

                                  10   reasonable limits on cross-examinations based on concerns about, among other things,

                                  11   “harassment, prejudice, confusion of the issues, the witness’ safety, or interrogation that is

                                  12   repetitive or only marginally relevant.” Van Arsdall, 475 U.S. at 679. A defendant “can prove a
Northern District of California
 United States District Court




                                  13   violation of his Sixth Amendment rights by ‘showing that he was prohibited from engaging in

                                  14   otherwise appropriate cross-examination designed to show a prototypical form of bias on the part

                                  15   of the witness, and thereby ‘to expose to the jury the facts from which jurors . . . could

                                  16   appropriately draw inferences relating to the reliability of the witness.’” Holley v. Yarborough,

                                  17   568 F.3d 1091, 1098 (9th Cir. 2009) (omission in original) (quoting Van Arsdall, 475 U.S. at 680).

                                  18   A showing of constitutional error under the Confrontation Clause only merits habeas relief if the

                                  19   error was prejudicial, that is, if it had a “substantial and injurious effect or influence in

                                  20   determining the jury's verdict.” Id. at 1100 (9th Cir. 2009) (quoting Brecht, 507 U.S. at 637).

                                  21           The California Court of Appeal’s determination that there was no Confrontation Clause

                                  22   violation in the exclusion of this evidence was not an unreasonable application of U.S. Supreme

                                  23   Court precedent, which itself accords trial judges “wide latitude” to impose reasonable limits on

                                  24   cross-examination based on concerns about questioning “that is repetitive or only marginally

                                  25   relevant.” Van Arsdall, 475 U.S. at 679; see, e.g., Plascencia v. Alameida, 467 F.3d 1190, 1201

                                  26   (9th Cir. 2006) (exclusion of cross-examination that would have provided cumulative or repetitive

                                  27   evidence did not violate Confrontation Clause or was harmless error); United States v. Sua, 307

                                  28   F.3d 1150, 1153 (9th Cir. 2002) (Confrontation Clause not violated by exclusion of codefendant’s
                                                                                          13
                                   1   guilty plea with dismissal of a charge when offered by defendant to establish government’s belief

                                   2   in the codefendant’s innocence (and, by inference, in defendant’s innocence) based on dismissal of

                                   3   that charge because potential jury confusion and undue delay outweighed defendant’s interest in

                                   4   presenting the marginally relevant evidence).

                                   5           It was not unreasonable for the California Court of Appeal to determine that Jane’s sexual

                                   6   activity with her boyfriend on the date in question, if relevant at all, had de minimis probative

                                   7   value and was highly prejudicial. As noted above, the jury was aware that (1) Jane had a

                                   8   boyfriend; (2) Mr. Vasquez opposed the relationship; and (3) Mr. Vasquez’s opposition to the

                                   9   relationship already provided a motive for her to lie. Given the evidence presented to the jury, it

                                  10   was reasonable for the Court of Appeal to conclude that the federal constitution did not require the

                                  11   trial court to allow the jury to hear specific evidence about her sexual activity with her boyfriend

                                  12   on the day in question. There was no constitutional error which was contrary to or constituted an
Northern District of California
 United States District Court




                                  13   unreasonable application of any holding of the U.S. Supreme Court. Nor has Mr. Vasquez shown

                                  14   that if there was an error, that it had a substantial and injurious effect on the judgment. This claim

                                  15   is denied.

                                  16   B.      Unanimity Instruction

                                  17           Mr. Vasquez contends that the trial court erred in issuing a modified unanimity jury

                                  18   instruction, CALCRIM 3501, because due to the combination of specific and generic evidence

                                  19   presented, the instruction may have led the jury to convict without being truly unanimous.

                                  20   Petition at 5.

                                  21           1.       Background

                                  22           In this case the trial court told the jury that Mr. Vasquez was charged with 36 counts of

                                  23   lewd acts on a minor under the age of 14; 10 counts of unlawful sexual intercourse with a minor

                                  24   under the age of 16; and 21 counts of oral copulation with a minor under the age of 16, all in

                                  25   various relevant timeframes. 9RT at 1255. The trial court then instructed the jury pursuant to

                                  26   CALCRIM 3501, stating:

                                  27                    “The People have presented evidence of more than one act to prove
                                                        that the defendant committed these offenses. [¶] You must not find
                                  28                    the defendant guilty unless: [¶] One, you all agree that the People
                                                                                         14
                                                        have proved that the defendant committed at least one of these acts,
                                   1                    and you all agree on which act he committed for each offense; or,
                                                        two, you all agree that the People have proved that the defendant
                                   2                    committed all the acts alleged to have occurred during this time
                                                        period and have proved that the defendant committed at least the
                                   3                    number of offenses charged. [¶] Each of the counts charged in this
                                                        case is a separate crime. [¶] You must consider each count
                                   4                    separately and return a separate verdict for each one.”
                                   5   9RT at 1255-56.

                                   6             The California Court of Appeal set forth the relevant law and denied this claim. The court

                                   7   stated:

                                   8                    A criminal defendant’s right to a jury trial includes the right to a
                                                        unanimous verdict, including unanimous agreement on the act
                                   9                    constituting the offense charged. (Cal. Const., art. I, § 16; People v.
                                                        Russo (2001) 25 Cal.4th 1124, 1132 (Russo).) “[C]ases have long
                                  10                    held that when the evidence suggests more than one discrete crime,
                                                        either the prosecution must elect among the crimes or the court must
                                  11                    require the jury to agree on the same criminal act.” (Russo, at p.
                                                        1132.) “This requirement of unanimity as to the criminal act ‘is
                                  12                    intended to eliminate the danger that the defendant will be convicted
Northern District of California
 United States District Court




                                                        even though there is no single offense which all the jurors agree the
                                  13                    defendant committed.’” (Ibid.)
                                  14                    Historically, child molestation cases presented difficult issues
                                                        regarding how properly to instruct a jury on the constitutional
                                  15                    requirement of a unanimous verdict when a child-victim testified
                                                        generically about numerous undifferentiated acts of molestation
                                  16                    occurring over a particular period of time—i.e., “an act of
                                                        intercourse ‘once a month for three years.’” (People v. Jones (1990)
                                  17                    51 Cal.3d 294, 314 (Jones).) However, in Jones, our high court
                                                        soundly rejected the contention that “jury unanimity is necessarily
                                  18                    unattainable where testimony regarding repeated identical offenses
                                                        is presented in child molestation cases. In such cases, although the
                                  19                    jury may not be able to readily distinguish between the various acts,
                                                        it is certainly capable of unanimously agreeing that they took place
                                  20                    in the number and manner described.” (Id. at p. 321.) Thus, the
                                                        Jones court concluded, a child-victim must only provide evidence
                                  21                    with respect to the kind of act or acts committed, the number of acts,
                                                        and the general timeframe in which the acts occurred. (Id. at p.
                                  22                    316.) While “[a]dditional details regarding the time, place or
                                                        circumstance of the various assaults may assist in assessing the
                                  23                    credibility or substantiality of the victim’s testimony,” such ancillary
                                                        matters are “not essential to sustain a conviction.” (Id. at p. 316,
                                  24                    italics added.)
                                  25                    To safeguard the constitutional requirement of unanimity under
                                                        these circumstances, the Jones court further directed as follows: “In
                                  26                    a case in which the evidence indicates the jurors might disagree as to
                                                        the particular act defendant committed, the standard unanimity
                                  27                    instruction should be given. [Citation.] But when there is no
                                                        reasonable likelihood of juror disagreement as to particular acts, and
                                  28                    the only question is whether or not the defendant in fact committed
                                                                                          15
                                       all of them, the jury should be given a modified unanimity
                                   1   instruction which, in addition to allowing a conviction if the jurors
                                       unanimously agree on specific acts, also allows a conviction if the
                                   2   jury unanimously agrees the defendant committed all the acts
                                       described by the victim.” (Jones, supra, 51 Cal.3d at pp. 321–322.)
                                   3   This is exactly what was done in this case.
                                   4   ....
                                   5   CALCRIM No. 3501—the instruction given by the trial court—is an
                                       alternative instruction to the general unanimity instruction,
                                   6   CALCRIM No. 3500. (People v. Fernandez (2013) 216 Cal. App.
                                       4th 540, 555 (Fernandez).) It “affords two different approaches for
                                   7   the jury to reach the required unanimity. The first is the same as that
                                       set forth in CALCRIM No. 3500: agreement as to the acts
                                   8   constituting each offense. But unanimity may also be found under
                                       CALCRIM No. 3501 if the jury agrees ‘that the People have proved
                                   9   that the defendant committed all the acts alleged to have occurred
                                       during this time period [and have proved that the defendant
                                  10   committed at least the number of offenses charged].’” (Fernandez,
                                       at p. 556.)
                                  11
                                       Vasquez asserts it was error to give the modified unanimity
                                  12   instruction in this case because—given the mix of specific and
Northern District of California
 United States District Court




                                       generic evidence presented—it may have led the jury to convict
                                  13   without being truly unanimous. We review a claim of instructional
                                       error de novo. (People v. Hernandez (2013) 217 Cal.App.4th 559,
                                  14   568.) In doing so, “we view the challenged instruction in the
                                       context of the instructions as a whole and the trial record to
                                  15   determine whether there is a reasonable likelihood the jury applied
                                       the instruction in an impermissible manner.” (People v. Houston
                                  16   (2012) 54 Cal. 4th 1186, 1229.) As a baseline, “[w]e assume the
                                       jurors are intelligent persons capable of understanding and
                                  17   correlating all jury instructions given them.” (People v.
                                       Milosavljevic (2010) 183 Cal. App. 4th 640, 649.)
                                  18
                                       On appeal, Vasquez asserts the jury in this case must have been
                                  19   confused with respect to the unanimity instruction, because it
                                       convicted him of all 36 counts of lewd acts on a minor under the age
                                  20   of 14, even though he presented irrefutable evidence Jane’s mother
                                       never attended developmental classes with Jane’s younger sister on
                                  21   weekends, a time during which Jane reported some of these
                                       molestations occurred. According to Vasquez, since there was no
                                  22   testimony supporting 36 specific acts during the under-14
                                       timeframe, the jury must have relied on Jane’s generic testimony to
                                  23   convict. Given this record, Vasquez asserts it was unlikely that
                                       every juror believed he “committed all the acts alleged to have
                                  24   occurred during this time period.” Additionally, if some jurors
                                       convicted on those counts based on the “baby school” molestations
                                  25   while others—convinced the “baby school” molestations never
                                       happened—based their convictions on the acts of nighttime lewd
                                  26   touching and intercourse also alleged during the same timeframe,
                                       there is a “real chance,” Vasquez urges, the verdicts were not truly
                                  27   unanimous as to the underlying acts committed.
                                  28   We are not convinced that the jury was misled with respect to
                                                                         16
                                                      unanimity in this case. Instead, it appears the jury applied the
                                   1                  unanimity instruction exactly as it was intended, to provide a
                                                      pathway to conviction where “[a] young victim such as [Jane],
                                   2                  assertedly molested over a substantial period by a parent or other
                                                      adult residing in [her] home, may have no practical way of
                                   3                  recollecting, reconstructing, distinguishing or identifying by
                                                      ‘specific incidents or dates’ all or even any such incidents.” (Jones,
                                   4                  supra, 51 Cal. 3d at p. 305.) The instruction given in this case was
                                                      quite clear: To convict on each count charged, the jury either had to
                                   5                  agree on a specific act underlying the charge or agree Vasquez
                                                      committed all of the acts alleged to have occurred during the
                                   6                  relevant time period.
                                   7                  The most likely scenario here—and the one which Vasquez simply
                                                      ignores—is that the jury found Jane wholly credible and believed all
                                   8                  of the alleged acts transpired, despite certain inconsistencies in her
                                                      testimony with respect to timing and circumstances. As the Jones
                                   9                  Court highlighted, “credibility is usually the ‘true issue’ in these
                                                      cases.” (Jones, supra, 51 Cal.3d at p. 322.) Thus, “‘the jury either
                                  10                  will believe the child’s testimony that the consistent, repetitive
                                                      pattern of acts occurred or disbelieve it. In either event, a defendant
                                  11                  will have his unanimous jury verdict [citation] and the prosecution
                                                      will have proven beyond a reasonable doubt that the defendant
                                  12                  committed a specific act, for if the jury believes the defendant
Northern District of California
 United States District Court




                                                      committed all the acts it necessarily believes he committed each
                                  13                  specific act.’” (Ibid.) In these proceedings, Jane described several
                                                      specific types of sexual misconduct inflicted upon her by Vasquez
                                  14                  repeatedly over the course of years. While, as stated above, details
                                                      regarding the exact timing, place, or circumstances of the various
                                  15                  assaults might have assisted the jury in assessing her credibility,
                                                      such ancillary matters were not necessary to support the convictions.
                                  16                  (Id. at p. 316.) Rather, to the extent Vasquez cites discrepancies in
                                                      Jane's statements, “the inconsistency went only to the weight and
                                  17                  credibility of the evidence and, on appeal, we do not disturb the
                                                      jury’s resolution of that inconsistency.” (People v. Tompkins (2010)
                                  18                  185 Cal. App. 4th 1253, 1261.) In short, on these facts (viewed, as
                                                      we must, in the light most favorable to the prosecution), we see no
                                  19                  indication of instructional error.
                                  20   Vasquez, 2019 WL 337077 at *7-8.

                                  21          As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                  22   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mr. Vasquez is

                                  23   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                  24   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                  25   based on an unreasonable determination of the facts in light of the evidence presented.

                                  26          2.      Analysis

                                  27          To obtain federal habeas relief for an error in the jury instructions, a petitioner must show

                                  28   that the error “so infected the entire trial that the resulting conviction violates due process.”
                                                                                          17
                                   1   Estelle v. McGuire, 502 U.S. 62, 72 (1991). A jury instruction violates due process if it fails to

                                   2   give effect to the requirement that “the State must prove every element of the offense.” Middleton

                                   3   v. McNeil, 541 U.S. 433, 437 (2004). “A single instruction to a jury may not be judged in artificial

                                   4   isolation, but must be viewed in the context of the overall charge.” Id. (quoting Boyde v.

                                   5   California, 494 U.S. 370, 378 (1990)). “Even if there is some ‘ambiguity, inconsistency, or

                                   6   deficiency’ in the instruction, such an error does not necessarily constitute a due process

                                   7   violation.” Waddington v. Sarausad, 555 U.S. 179, 190 (2009) (quoting Middleton, 541 U.S. at

                                   8   437). Where a potentially defective instruction is at issue, the court must inquire whether there is

                                   9   a “reasonable likelihood” that the jury applied the challenged instruction in a way that violates the

                                  10   Constitution. Estelle, 502 U.S at 72 & n.4; Boyde, 494 U.S. at 380. Even if there is a

                                  11   constitutional error in the instructions, habeas relief is not available unless the error had a

                                  12   substantial and injurious effect or influence in determining the jury’s verdict. Calderon v.
Northern District of California
 United States District Court




                                  13   Coleman, 525 U.S. 141, 146-47 (1998); Brecht at 637.

                                  14          Criminal defendants in state court have no federal constitutional right to a unanimous jury

                                  15   verdict. See Apodaca v. Oregon, 406 U.S. 404, 410-12 (1972) (rejecting 6th Amendment right to

                                  16   jury trial challenge to 10-2 state jury verdict). In addition, “[D]ifferent jurors may be persuaded

                                  17   by different pieces of evidence, even when they agree upon the bottom line. Plainly there is no

                                  18   general requirement that the jury reach agreement on the preliminary factual issues which underlie

                                  19   the verdict.” McKoy v. N. Carolina, 494 U.S. 433, 449 (1990) (Blackmun, J., concurring)

                                  20   (footnotes omitted).

                                  21          Mr. Vasquez contends that because he was convicted of all counts of lewd acts on a minor

                                  22   under the age of 14, the jury must have found that he molested Jane on the weekend and during the

                                  23   week using both the specific and generic evidence. He argues this finding was an error because

                                  24   his wife’s testimony showed that she had not been gone on the weekends, when some of the

                                  25   molestation allegedly occurred, and that the jury therefore must not have had unanimity in

                                  26   reaching its verdict.

                                  27          The state appellate court’s determination that it was proper to issue CALCRIM 3501 was

                                  28   not an unreasonable determination of the facts. Nor was its rejection of Mr. Vasquez’s challenge
                                                                                          18
                                   1   to CALCRIM 3501 contrary to, or an unreasonable application of, clearly established law from the

                                   2   U.S. Supreme Court. As noted by the state court, it is wholly possible that the jury credited Jane’s

                                   3   testimony and did not credit the mother’s testimony in finding she had been molested during the

                                   4   week and on weekends and that Mr. Vasquez was guilty of all counts. Regardless, federal law is

                                   5   clear that, at least in noncapital cases, there is no federal right to a unanimous jury verdict. Schad,

                                   6   501 U.S. 624 at 634 n.5. When there is no “clearly established Federal law, as determined by the

                                   7   Supreme Court of United States,” the state court’s adjudication of the claim cannot be said to be

                                   8   an unreasonable application of such law. See Carey v. Musladin, 549 U.S. 70, 77 (2006).

                                   9           In People v. Jones, 51 Cal. 3d 294 (Cal. 1990), the California Supreme Court found that a

                                  10   child molestation victim must only provide evidence with respect to the kind of act or acts

                                  11   committed, the number of acts and the general timeframe when they occurred. Id. at 316. The

                                  12   Ninth Circuit has found that the result of Jones is neither contrary to nor an unreasonable
Northern District of California
 United States District Court




                                  13   application of United States Supreme Court precedent. See Brodit v. Cambra, 350 F.3d 985, 988–

                                  14   89 (9th Cir. 2003) (rejecting claim that petitioner was denied notice of charges, in violation of due

                                  15   process, by information alleging sexual abuse on unspecified dates as approved in Jones). Brodit

                                  16   holds that § 2254(d)(1) precludes a claim that due process is violated by the absence in the

                                  17   charging document of precise dates. Id. It follows that § 2254(d)(1) also precludes a claim that

                                  18   due process is violated by a conviction in the absence of evidence to establish jury unanimity

                                  19   regarding the precise dates of when the acts occurred.

                                  20           The state appellate court could have reasonably concluded that there was no reasonable

                                  21   likelihood that the jury misapplied the challenged instruction in a way that violated the

                                  22   constitution. Furthermore, even if the trial court erred in issuing the instruction, Mr. Vasquez has

                                  23   failed to show that the error had a substantial and injurious effect or influence in determining the

                                  24   jury’s verdict. For all these reasons, he is not entitled to habeas relief on this claim. 2

                                  25
                                       2
                                  26     With respect to this claim in the petition, Mr. Vasquez also briefly states that his attorney was
                                       ineffective for failing to obtain witnesses and documents that would have benefited him and
                                  27   shown his character and innocence. Petition at 6. This was not construed as a claim and was not
                                       exhausted in state court. Nor has petitioner informed the Court that he intended to bring this
                                  28   claim. To the extent it could be construed as a separate claim, it is still denied on the merits. Mr.
                                       Vasquez has provided no further information regarding what specific witnesses should have been
                                                                                          19
                                   1          3.      No Certificate of Appealability

                                   2          A certificate of appealability will not issue because reasonable jurists “would not find the

                                   3   district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

                                   4   529 U.S. 473, 484 (2000). Accordingly, a certificate of appealability is denied.

                                   5                                                CONCLUSION

                                   6          For the foregoing reasons, the petition for writ of habeas corpus is DENIED. The Clerk

                                   7   shall enter Judgment and close the file.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: March 9, 2020

                                  12
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       obtained and what would have been their testimony, nor has he identified or described any specific
                                  26   documents that would have helped his defense. A defendant’s mere speculation that a witness
                                       might have given helpful information if interviewed is not enough to establish ineffective
                                  27   assistance. See Bragg v. Galaza, 242 F.3d 1082, 1087 (9th Cir.), amended, 253 F.3d 1150 (9th
                                       Cir. 2001). To the extent Mr. Vasquez sought to bring this claim, it is denied. See James v. Borg,
                                  28   24 F.3d 20, 26 (9th Cir. 1994) (conclusory allegations not supported by specific facts in petition
                                       do not warrant habeas relief).
                                                                                       20
